Citation Nr: 0032003	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99 17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 RO decision, which denied 
increased rating for hearing loss of the right ear.  The 
veteran appeals to the Board for a higher rating.


FINDING OF FACT

The veteran's service connected hearing loss of the right ear 
is currently manifested by an average pure tone threshold of 
66db with speech recognition 36 percent correct; the average 
pure tone threshold for the left ear is 66 db with speech 
recognition 28 percent correct.

CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the 
right ear has not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (1999); 64 
Fed. Reg. 25202 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1942 to 
September 1945.

By a September 1998 RO decision, increased rating for hearing 
loss of the right ear was denied.

The veteran was examined for VA compensation purposes in July 
1998, and it was noted that he had pure tone thresholds of 
55,60,70, and 80 decibels (for an average of 66 decibels) in 
the right ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  It was opined that the aforementioned results 
reflected that the veteran had mild to profound sensorineural 
hearing loss at 250 to 8,000 Hertz in his right ear.  His 
right ear word recognition was also deemed very poor.  
Acoustic reflexes were obtained at 500 to 1,000 Hertz.  
Lastly, it was noted that PI/PB function in the veteran's 
right ear was abnormal.

II.  Legal Analysis

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  In particular, the veteran's 
audiometric test results do not meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit a rating based only on puretone threshold averages.  
See new 38 C.F.R. § 4.85(c) and 38 C.F.R. § 4.86.  Under the 
new regulations, his hearing loss continues to be rated in 
the same manner as in the previous version of the 
regulations, as set forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1999); 64 
Fed.Reg. 25202 (1999).  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, hearing acuity of the nonservice-
connected ear is considered to be normal for rating purposes. 
VAOPGCPREC 32-97.  In such situations, a maximum 10 percent 
evaluation is warranted where hearing in the service-
connected ear is at level X or XI. 38 U.S.C.A. § 1160(a); 38 
C.F.R. § 3.383, 4.85, Codes 6100 to 6110

Audiometric studies conducted at the VA in July 1998 showed 
an average pure tone decibel threshold of 66 in veteran's 
right ear, (at the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz) and 36 percent correct speech discrimination in the 
right ear, respectively.  For the elft ear, the studies 
showed a pure tone threshold average of 66 db with speech 
discrimination 28 percent correct.  Thus, the veteran did not 
have total deafness in the nonservice-connected left ear.  
These results correlate to auditory acuity numeric 
designation IX in the right ear, and, under the provisions of 
38 C.F.R. §§ 3.383 and 4.85, the left ear must be considered 
as equivalent to designation I.  See 38 C.F.R. 
§§ 3.383, 4.85, Tables VI, VII (both before and since the 
recent change in the regulations).  Therefore, a 
noncompensable evaluation is warranted.

It is noted that during the pendency of this appeal, VA 
issued new regulations for evaluating hearing loss and 
diseases of ears and other sense organs, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  
The new regulations were codified at 38 C.F.R. §§ 4.85-4.87a 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO did not 
apply the revised criteria in its evaluation of the veteran's 
increased rating claim for hearing loss of the right ear.  
However, there is no prejudice to the veteran since the 
results under both the old and new set of rating criteria are 
identical.  The fact that the veteran uses a hearing aid in 
his right ear does not affect his rating.  38 C.F.R. § 4.86.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) rating for hearing loss of the 
right ear is denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


